GONZALEZ, Justice,
dissenting.
I respectfully dissent. In a non-jury trial, when plaintiff rests his case, the trial judge has power to rule on the merits of the case. I would affirm the judgment of the trial court.
This was a bitterly contested change of custody case combined with competing motions for contempt of court. The ex-husband, appellant, initiated this action by filing a petition for change of custody in which he petitioned the trial court to replace his ex-wife, appellee, as managing conservator of the children. In his petition, he alleged that it would be injurious to the welfare of the children to leave them in the custody of their mother because of material changes in circumstances. The alleged changes were that the appellee had allegedly allowed her boyfriend to discipline the children in a “vicious and uncontrolled manner,” that she and her boyfriend screamed at the children, and that she displayed poor parenting skills regarding the personal hygiene of the children. It was further alleged that the children were in danger because the boyfriend was a reckless driver.
After three days of testimony, appellant rested his case regarding his change of custody motion. Appellee filed a written motion for judgment; and, after brief argument of counsel, the trial court said:
THE COURT: ... Mr. Garza, [appellee’s attorney] I am going to grant your motion. I don’t think there is anything that you could present that would convince me otherwise, unless your client got up and retracted everything she said in her testimony, and I don’t think she’s going to do that. I’d make the same decision at the end of the presentation of evidence. We might as well save everybody some time and do it now. I’m going to grant the motion made by Mr. Garza and deny the Motion to Modify. One of the other things I thought about a lot this weekend was what about the contempt? *752I’m not sure it’s going to do any good to impose anything on anybody. I think everybody admitted they violated the orders. I think they did it at a time when they were having a bitter controversy between the two of them, and that was the reason for it and there is nothing I can do to impose punishment on anybody that is going to change that attitude because it wasn’t directed at or it was addressed at the other party.
MR. PRICE [appellant’s attorney]: Your Honor, I’m sorry.
THE COURT: Go ahead.
MR. PRICE: Are you holding then that there is no evidence?
THE COURT: No, sir.
MR. PRICE: You’re holding there is insufficient evidence?
THE COURT: I think it’s insufficient, that at this point I would make — no matter what Mr. Garza said, no matter what Mr. Garza presented, unless it’s some wild-haired thing that has happened, I would do the same thing at the end of the hearing.
MR. PRICE: You mean if Mr. Tolbert [appellee’s boyfriend] were to get up and admit that he abused the children—
THE COURT: Now that would be different.
MR. PRICE: That’s what we’re talking about. Let me have a chance at that guy. I have been after him all week.
THE COURT: I don’t think there is anything that could be presented that I haven’t heard twice again that would change my opinion of the evidence. I think that the Motion to Modify should be denied.
MR. GARZA: Is that the ruling of the Court, your Honor?
THE COURT: Yes, sir.
As the record shows, the trial judge found the facts against the appellant without hearing evidence from appellee. If appellant wanted the trial court to hear Tolbert’s testimony, he should not have waited to see if appellee was going to call him as a witness, but should have called him himself. There is no showing that appellant had subpoenaed Tolbert nor that he requested a continuance in order to secure his testimony.
In McDaniel v. Carruth, 637 S.W.2d 498 (Tex.App.—Corpus Christi 1982, no writ), we stated:
If, at the time appellants had rested their case, they had failed to prove all the elements of their cause of action, the appellee upon motion, would have been entitled to a judgment and thereby relieved of the burden of putting on “his side” of the case. This is so because, since the case was tried by the court without a jury, the judge occupied a dual position; he was the magistrate required to lay down the guiding principle of law and he was also the tribunal compelled to determine what the facts were. As such the court occupied the same relation to the facts in this case as a jury would have if the case had been tried before a jury. The judge was the trier of the facts and it was his duty to decide the issues of fact on the evidence and the court was not bound to adopt a party’s contention as to the weight of the evidence. It was the court’s right and duty to weight [sic] the evidence, and draw inferences and reasonable deductions therefrom. Further, it was the court’s duty to determine the credibility of the witnesses and the weight to be given their testimony in exactly the same manner that a jury would have done. The court had the power to believe or disbelieve all or part of a witness’ testimony.
637 S.W.2d at 504.
Chief Justice Guittard and my colleague Justice Seerden (in his concurring opinion) concede that this is or should be the rule.
“Perhaps a trial judge should have power, when all of the plaintiff’s evidence has been presented, to find the facts against the plaintiff without hearing evidence from the defendant. Conceivably he may do so if the record is clear that his decision was made on that basis.”
Guthrie v. Ray, 556 S.W.2d 589, 591 (Tex.Civ.App.—Dallas 1977, no writ).
*753Appellant cites the cases of Guy v. Stubberfield, 666 S.W.2d 176 (Tex.App.—Dallas 1983, no writ), Kirkwood v. Kirkwood, 663 S.W.2d 34 (Tex.App.—El Paso 1983, no writ), and Guthrie v. Ray, 556 S.W.2d 589 (Tex.Civ.App.—Dallas 1977, no writ) for the proposition that it was error for the trial court to grant appellee’s motion for judgment at the close of appellant’s case. Chief Justice Nye agrees, adding the case of Kennedy v. Kennedy, 619 S.W.2d 409 (Tex.Civ.App.—Houston [14th Dist.] 1981, no writ).
When one examines these cases, one finds that the genesis for “the rule” is the Court of Civil Appeals’ opinion on the motion for rehearing in Lorino v. Crawford Packing Co., 169 S.W.2d 235, 240 (Tex.Civ.App.—Galveston), aff'd, 142 Tex. 51, 175 S.W.2d 410 (1943). Today Chief Justice Nye and Justice Seerden join the ranks of those intermediate appellate courts which have blindly followed the court of civil appeal’s opinion in Lorino. Our sister courts have seized on the Lorino language for no apparent reason but that the case was affirmed by the Supreme Court.
Before adopting such “precedent,” I would point out that in Lorino it was only the judgment that was affirmed, and not the opinion on motion for rehearing of the Galveston Court of Civil Appeals where this particular “rule” was discussed. The Supreme Court did not address this issue when it affirmed Lorino on other grounds.
In our case, the trial court granted appel-lee’s motion for judgment, and indicated that, after weighing the evidence, he was not convinced that appellant had met his burden in proving that there existed material and substantial changes in circumstances which would warrant a change of custody.1 After this case was tried, the trial judge who presided over this ease was defeated. Therefore, in my opinion, it is wrong to reverse the case and force the present trial judge to hear the case de novo when there has already been a merit determination by another judge that the changes in circumstances did not warrant modification of conservatorship. This impermissi-bly gives appellant “another bite at the apple” on identical facts. This is more so when the case is remanded to the same trial judge who originally heard the motion to modify. Under those circumstances, the trial judge who has already made up his mind once is instructed to do so again, but not until he or she hears the defendant’s side of the story. This is such a waste of judicial resources and an unnecessary expense to the parties. This is neither reasonable nor logical and is not, nor should it be the law.
Even assuming for the sake of argument that the trial court did not have power to rule on the merits of plaintiff’s motion after he rested his case, and that the defendant had a burden of coming forward with her evidence even though the trial judge had already made a decision on the merits, the case should not be reversed because of TEX.R.CIV.P. 434.2 Furthermore, there has been no showing that the trial court abused its discretion. For all of these reasons, I would affirm the judgment of the trial court.

. The judgment recites that the plaintiff has failed to meet his burden of proving by a preponderance of the evidence that all three standards for modification under TEX.FAM.CODE ANN. § 14.08(c)(1) have been satisfied.


. "Provided, first, that no judgment shall be reversed on appeal and a new trial ordered in any cause on the ground that the trial court has committed an error of law in the course of the trial, unless the appellate court shall be of the opinion that the error complained of amounted to such a denial of the rights of the appellant as was reasonably calculated to cause and probably did cause the rendition of an improper judgment in the case, or was such as probably prevented the appellant from making a proper presentation of the case to the appellate court...."